Name: Commission Regulation (EC) No 1006/94 of 29 April 1994 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 94 Official Journal of the European Communities No L 111 /83 COMMISSION REGULATION (EC) No 1006/94 of 29 April 1994 on the supply of milk products as food aid 790/91 (s) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 1 125 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12 . 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. (J) OJ No L 136, 26. 5 . 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . o OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 111 /84 Official Journal of the European Communities 30 . 4. 94 ANNEX I LOTS A, B and C 1 . Operation Nos (') : see Annex II 2. Programme : 1994 3. Recipient (2) (*) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel. (31-70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient ^: see OJ No C 103, 16. 4. 1987 5. Place or countries of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : (see OJ No C 114, 29 . 4. 1991 , p . 1 (under I.B.l )) 8 . Total quantity : 1 125 tonnes 9. Number of lots : three (see Annex II) 10. Packaging and marking Q (8) : 25 kg see OJ No C 114, 29. 4. 1991 , p. 1 (under I.B.2, IA..2.3 and I.B.3) markings in English (B3 to B6), Spanish (C3 to C5), French (A, Bl , B2 and CI ) and Portuguese (C2) 11 . Method of mobilization : the Community market manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 13 . 6  3. 7 . 1994 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 16. 5 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30 . 5. 1994 (b) period for making the goods available at the port of shipment : 27. 6  17. 7. 1994 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, Batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles, (telex : 22037 / 25670 AGREC B ; telefax : (32-2)296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 15. 4. 1994, fixed by Commission Regulation (EC) No 840/94 (OJ No L 97, 15. 4. 1994, p. 25) 30 . 4. 94 Official Journal of the European Communities No L 111 /85 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . Radiation certificate must be issued by official authorities and be legalized for following countries : Sudan (B3 to B5). (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) shall not apply to this amount. (*) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, P.O. Box 1315, NL-1000 BH Amsterdam. (s) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  veterinary certificate issued by an official entity stating that the product was processed with pasteu ­ rized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. Q Notwithstanding OJ No C 114, point I. A(3)(c) is replaced by the following : 'the words "European Community"'. (8) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers aveilable in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, number of which to be provided to the beneficiary's forwarder. No L 111 /86 Official Journal of the European Communities 30. 4. 94 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino A 630 AI : 240 201 /94 AlgÃ ©rie A2 : 240 202/94 AlgÃ ©rie A3 : 150 203/94 AlgÃ ©rie B 330 Bl : 60 204/94 Madagascar B2 : 60 205/94 Rwanda &lt; B3 : 120 206/94 Sudan B4 : 15 207/94 Sudan B5 : 60 208/94 Sudan B6 : 15 209/94 Zambia C 165 Cl : 15 210/94 Mali C2 : 30 211 /94 Brasil C3 : 75 212/94 El Salvador C4 : 30 213/94 PerÃ º C5 : 15 214/94 PerÃ º '